Per Curiam.

The circumstances under which the flour-in question was put on board the sloop for transportation, did not make it necessary to have it inspected. The leading object of the statute* (2 N. R. L. 320) is to preserve the character of flour manufactured in this state, .or purchased here for exportation. The provisions in the statute accordingly embrace the two cases of flour manufactured' here for exportation, and that purchased for exportation; neither of which reaches the present case. The 8th section of the act under which the seizure in question must have been made, must be construed with reference to the general object and other provisions in the statute. It declares, *332that if any person shall lade, or attempt to lade, on board any vessel, with intent to ship.or export the same direct out of this. state, any flour not branded as aforesaid, he shall forfeit the same. This was not a direct shipment or-exportation out of this state. The flour was merely in transitu, from Baltimore to Hartford, and did not come within the mischief intended to be-guarded against by this statute, any more than if the transportation had been by land through this state. This flour had been inspected in Baltimore, and there branded. Our statute requires that flour manufactured for exportation, shall be packed in casks of certain specified dimensions, and be branded, with the initials of the Christian and surname of the manufacturer, and quality of the flour, before the same shall be offered . for inspection; and unless the cask is made and branded, and the flour packed as required by the- act, the inspector is not authorized, to give it his brand. Indeed, the act, throughout, shows that its provisions could not have been intended to apply to flour situated like that now in ' question. The. plaintiff must, accordingly, have judgment upon this verdict as found by the jury.
Judgment for the plain tiff.

 Sess. 36. ch. 27.